DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, 12 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/15/2022.
Applicant's election with traverse of Species I in the reply filed on 04/15/2022 is acknowledged.  The traversal is on the ground(s) that all a search for all the species can be made without serious burden, because the search for the elected species is relevant to the search of the non-elected species.  This is not found persuasive because as explained in the Restriction Requirement each of the species discloses different structures and/or features that makes the species independent and distinct, wherein each of the different structures and/or features require a different search.  Furthermore, the examiner is entitled to examine a single invention in an application.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure is objected to because undue length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korez (US 2017/0256928).

    PNG
    media_image1.png
    691
    665
    media_image1.png
    Greyscale

Claim 1
Korez discloses an electrical box assembly (defined by combination of 10 and 34) capable of being mounted on a first wall, comprising an electrical box (34) having a top wall, a bottom wall opposing the top wall, and a back wall (see figure 1); and a support bracket (10) positioned proximate the back wall of the electrical box and coupled to the electrical box, the support bracket comprising a plate member and a cable management member (42) extending laterally from the plate member, the cable management member forming at least one pass-through opening sized to receive an electrical cable that is further received in the electrical box (see [0019], figures 1 and 2), the plate member comprising a bending line that divides the plate member into a first portion and a second portion, wherein the plate member has first and second configurations, the plate member is generally planar in the first configuration (defined by the bracket before being attached to legs 302a and 302b), and when the plate member is in the second configuration the first portion of the plate member bends along the bending line and extends laterally from the second portion capable to engage a second wall opposing the first wall and opposing the back wall of the electrical box (see figure above and figure 1).
Claim 2
Korez further discloses at least one clip (78) sized to slidably couple the support bracket to the electrical box (see figure 1 and [0019]).
Claims 1-3, 7, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denier (US 7,053,300).
Claim 1
Denier discloses an electrical box assembly (defined by combination of 10 and 11) to be mounted on a first wall, comprising an electrical box (11) having a top wall (defined by wall that receives bracket 11 as shown in figure 1), a bottom wall opposing the top wall, and a back wall (defined by wall with a circular opening as shown in figure 1); and a support bracket (10) positioned proximate the back wall of the electrical box and coupled to the electrical box, the support bracket comprising a plate member (25) and a cable management member (26) extending laterally from the plate member, the cable management member forming at least one pass-through opening (27) sized to receive an electrical cable that is further received in the electrical box, the plate member comprising a bending line (defined by fold formed between the plate member 25 and 33 as shown in figures 1 and 2) that divides the plate member into a first portion and a second portion, wherein the plate member has first and second configurations, the plate member is generally planar in the first configuration (see figure 2), and when the plate member is in the second configuration the first portion of the plate member bends along the bending line and extends laterally from the second portion to engage a second wall opposing the first wall and opposing the back wall of the electrical box (see figure 1).
Claim 2
Denier further discloses the support bracket further comprises at least one clip (78) sized to slidably couple the support bracket to the electrical box (see figures 1 and 2).
Claim 3
Denier further discloses a connector mounting base (defined by pieces of material surrounding holes 31 and 32 in combination with screws 71 and 72) positioned above and attached to the top wall of the electrical box, wherein the clip is sized to slidably engage the support bracket to the connector mounting base (see figure 1).  When the bracket is placed on the top wall of the box, supported by the clip, the disclosed connector mounting base engages into openings of the electrical box’s top wall.  
Claim 7
Denier further discloses the support bracket is entirely positioned above the electrical box (see figure 1).
Claim 15
Denier discloses a support bracket (10) for supporting an electrical box, comprising a plate member (25); and a cable management member (26) extending laterally from the plate member, the cable management member forming at least one pass-through opening (27) sized to receive an electrical cable that is further received in the electrical box, wherein the plate member further comprises a bending line (defined by fold formed between the plate member 25 and 33 as shown in figures 1 and 2) that divides the plate member into a first portion and a second portion, wherein the plate member has first and second configurations, the plate member is generally planar in the first configuration (see figure 2), and when the plate member is in the second configuration the first portion of the plate member bends along the bending line and extends laterally from the second portion to engage a wall opposing a back wall of the electrical box (see figure 1).
Claim 16
Denier further discloses at least one clip (78) sized to slidably couple the support bracket to the electrical box (see figures 1 and 2).

Allowable Subject Matter
Claims 4, 5, 8, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11, 13 and 14 are allowed.  No prior art discloses the combination of an electrical box, a connector mounting assembly and a support bracket as required in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736